Name: Commission Regulation (EEC) No 2448/93 of 2 September 1993 adopting a protective measure with regard to the import of garlic originating in China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 9 . 93 Official Journal of the European Communities No L 224/ 15 COMMISSION REGULATION (EEC) No 2448/93 of 2 September 1993 adopting a protective measure with regard to the import of garlic originating in China HAS ADOPTED THIS REGULATION : Article 1 The issue of import licences for garlic (CN code 0703 20 00) originating in China, as referred to in Regula ­ tion (EEC) No 1859/93, is hereby suspended until 31 December 1993 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 may 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 638/93 (2), and in particular Article 29 (2) thereof, Whereas Council Regulation (EEC) No 2707/72 (') lays down the conditions for applying protective measures for fruit and vegetables ; Whereas pursuant to Commission Regulation (EEC) No 1859/93 (4) the release for free circulation in the Community of garlic imported from third countries is subject to presentation of an import licence ; Whereas on 27 August 1993 France and Spain requested the Commission to take protective action over imports of garlic originating in China ; whereas on 1 September 1993 these requests were supplemented by additional information ; Whereas at present applications for import licences for garlic originating in China exceed the traditional quantity of imports of such products originating in that country ; Whereas prices considerably lower than those in the previous marketing year on the markets of the main producer countries is a feature of the Community market for garlic ; whereas the continuation of such imports could lead to serious disturbances in the sector such as to jeopardize the objectives of Article 39 of the EEC Treaty and in particular to cause serious injury to Community producers ; whereas, on account of these critical circum ­ stances, protective measures must be urgently taken ; Whereas for this purpose the issue to import licences should be suspended for as long as is strictly necessary to remove the aforesaid disturbances ; Whereas, pursuant to Article 3 (3) of Regulation (EEC) No 2707/72, the special position of products in transit to the Community should be taken into account, Article 2 1 . Article 1 shall not apply to applications for licences intended to cover products which are proved, when the application is submitted , to have been in transit to the Community before this Regulation entered into force. 2. Products shall be regarded as in transit to the Community if :  they left China before this Regulation entered into force, and  they are accompanied by a transport document which is valid from the place of loading in China up to the place of unloading in the Community and was made out before this Regulation entered into force . 3 . The parties concerned shall provide proof, to the satisfaction of the competent authorities, that the condi ­ tions set out in paragraph 2 have been complied with . However, the competent authorities may regard the products as having left China before the entry into force of this Regulation if one of the following documents is submitted :  in the case of transport by sea, the bill of loading showing that loading took place before that date,  in the case of transport by rail , the consignment note accepted by the Chinese railways before that date,  in the case of transport by road, the TIR (international road transport) carnet issued by the Chinese customs office before that date,  in the case of transport by air, the air consignment note showing that the airline received the products before that date . O OJ No L 118 , 20. 5 . 1972, p. 1 . (2) OJ No L 69, 20. 3 . 1993, p. 7. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. ( 3) OJ No L 291 , 28 . 12 . 1972, p. 3 . (4) OJ No L 170 , 13 . 7 . 1993 , p . 10 . No L 224/16 Official Journal of the European Communities 3 . 9 . 93 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 September 1993 . For the Commission Rene STEICHEN Member of the Commission